Exhibit 10.1 

SHARE EXCHANGE AGREEMENT




AMONG




CLAREMONT TECHNOLOGIES CORP.,




BRIGHTER INTERNATIONAL LIMITED,




BLUE TASSEL SCHOOL




AND




THE SHAREHOLDERS

OF

BRIGHTER INTERNATIONAL LIMITED




LISTED ON SCHEDULE 1




DATED AS OF




OCTOBER 12, 2006




________________________________________________________________________




INDEX OF SCHEDULES AND EXHIBITS

 

Exhibits:

 

A. Certain Definitions

 

 

Schedules:

 

1.  Shareholders of Brighter International Limited

 

2.  Blue Tassel School Disclosure Schedule

 




________________________________________________________________________








--------------------------------------------------------------------------------







SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (the “Agreement”) dated as of October 12, 2006, is
entered into by and among Claremont Technologies Corp., a Nevada corporation
(“CTTG”), Brighter International Limited, a Nevada corporation (“BIL”), Blue
Tassel School, a Suzhou corporation in China (“BTS”), and the shareholders of
BIL listed on Schedule 1 to this Agreement (each, a “Shareholder” and,
collectively, the “Shareholders”).

 

RECITALS

 

A. The Shareholders own a certain percentage ownership of BIL (the “Shares”) set
forth opposite each Shareholder’s name on Schedule 1, which Shares collectively
constitute 100% ownership of BIL.

 

B. BTS is a wholly own subsidiary of BIL. CTTG desires to purchase from the
Shareholders, and the Shareholders desire to sell to CTTG the Shares in exchange
for shares of CTTG Common Stock, all on the terms and subject to the conditions
set forth in this Agreement (the “Exchange”).

 

C. As a result of the Exchange, CTTG will become the sole shareholder of BIL.
CTTG will own BTS through BIL.

 

D. Certain capitalized terms used in this Agreement are defined on Exhibit A.

 

AGREEMENT

 

In consideration of the agreements, provisions and covenants set forth below,
CTTG, BIL, the Shareholders and BTS, hereby agree as follows:

 

ARTICLE I.

EXCHANGE OF SHARES

 

1.1  AGREEMENT TO SELL.

 

Upon the terms and subject to all of the conditions contained herein, each of
the Shareholders hereby agrees to sell, assign, transfer and deliver to CTTG,
and CTTG hereby agrees to purchase and accept from each of the Shareholders, on
the Closing Date, the Shares.

 

1.2  PURCHASE PRICE.

 

As full consideration for the sale, assignment, transfer and delivery of the
Shares by the Shareholders to CTTG, and upon the terms and subject to all of the
conditions contained herein, CTTG shall issue to the Shareholders an aggregate
of 55,250,000 shares of Restricted CTTG Common Stock (the “Acquisition Shares”)
at $0.50 per share.  The Acquisition Shares shall be issued to the Shareholders
in proportion to their interests in BIL.

 

1.3  MECHANICS OF EXCHANGE.

 

(a) At the Closing, each Shareholder shall be entitled to surrender the
certificate or certificates that immediately prior to the Closing represented
the BIL Common Stock (the “Certificates”) to the exchange agent designated by
CTTG in exchange for the Acquisition Shares.

 

(b) Promptly after the Closing, CTTG or its designated exchange agent shall make
available to each Shareholder a letter of transmittal and instructions for use
in effecting the surrender of Certificates in exchange for the Acquisition
Shares. Upon surrender of a Certificate to such exchange agent together with the
letter of transmittal, duly executed, the Shareholder shall be entitled to
receive in exchange therefore such number of Acquisition Shares as such
Shareholder has the right to receive in respect of the Certificate so
surrendered pursuant to the provisions of this Article I.





1







--------------------------------------------------------------------------------







1.4  NO FRACTIONAL SHARES.

 

No fraction of a share of CTTG Common Stock shall be issued in the Exchange. In
lieu of fractional shares, the Shareholders upon surrender of their Certificates
as set forth in Section 1.3 shall be paid an amount in cash, without interest,
rounded to the nearest cent, determined by multiplying the fractional interest
to which such Shareholder would otherwise be entitled by $0.50 per share.

 

1.5  CLOSING.

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place in New York, on October 12, 2006 or before October 31, 2006
(the “Closing Date”); provided, however, that if all of the other conditions set
forth in Articles VI and VII hereof are not satisfied or waived, unless this
agreement has been terminated under Section 9 hereof, or at such date, the
Closing Date shall be the business day following the day on which all such
conditions have been satisfied or waived, or at such other date, time and place
as CTTG, BIL, BTS, and the Shareholders shall agree.

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF BTS

 

Except as set forth in the Disclosure Schedule attached hereto provided by BTS
(the “BTS Disclosure Schedule”), the parts of which are numbered to correspond
to the section numbers of this Agreement, each of BTS and the BIL Shareholders
represents and warrants jointly and severally to CTTG as follows:

 

2.1  ORGANIZATION AND QUALIFICATION.

 

(a) BTS is duly incorporated, validly and in good standing existing under the
laws of China, has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and as contemplated to be conducted, to own,
hold and operate its properties and assets as now owned, held and operated by
it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
BTS, or (ii) impair the ability of BTS to perform its material obligations under
this Agreement. BTS duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect. Set forth on
Part 2.1 of the BTS Disclosure Schedule is a list of those jurisdictions in
which BTS presently conducts its business, owns, holds and operates its
properties and assets.




(b) BIL is duly incorporated, validly and in good standing existing under the
laws of Nevada, has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and as contemplated to be conducted, to own,
hold and operate its properties and assets as now owned, held and operated by
it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
BIL, or (ii) impair the ability of BIL to perform its material obligations under
this Agreement. BIL is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect.




2.2  SUBSIDIARIES.

 

(a) BTS do not own directly or indirectly, any equity or other ownership
interest in any corporation, partnership, joint venture or other entity or
enterprise. BTS do not have any direct or indirect interests of stock ownership
or otherwise in any corporation, partnership, joint venture, firm, association
or business enterprise, and is not party to any agreement to acquire such an
interest.





2







--------------------------------------------------------------------------------







(b) BIL has no assets or liabilities other than its interest in BTS.

 

2.3  ARTICLES OF INCORPORATION AND BYLAWS.

 

The copies of the Articles of Incorporation and bylaws of BTS and BIL
(collectively, the “Organizational Documents”) that have been delivered to CTTG
prior to the execution of this Agreement are true and complete and have not been
amended or repealed. BTS and BIL are not in violation or breach of any of the
provisions of the Organizational Documents, except for such violations or
breaches which, in the aggregate, will not have a Material Adverse Effect on
BTS.

 

2.4  AUTHORIZATION AND VALIDITY OF THIS AGREEMENT.

 

This Agreement constitutes the legal, valid and binding obligation of each
person or entity who is a party thereto (other than CTTG), enforceable against
each such person or entity in accordance with its terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. Each of  BIL, the BIL Shareholders and BTS has all requisite legal
capacity to execute and deliver this Agreement and the Transaction Agreements to
which he or she is a party, and to perform its, his or her obligations hereunder
and thereunder. The execution and delivery by BTS and each BIL Shareholders of
this Agreement and the consummation of the transactions contemplated herein and
therein (the “Transactions”) have been authorized by all necessary corporate or
other action on the part of BIL, BTS and each of the BIL Shareholders. This
Agreement has been duly executed and delivered by the parties thereto (other
than CTTG).

 

2.5  NO VIOLATION.

 

Neither the execution nor delivery of this Agreement, nor the consummation or
performance of any of the Transactions by BIL, BTS or the Shareholders will
directly or indirectly:

 

(i) violate or conflict with any provision of the Organizational Documents of
BIL or BTS; (B) result in (with or without notice or lapse of time) a violation
or breach of, or conflict with or constitute a default or result in the
termination or in a right of termination or cancellation of, or accelerate the
performance required by, or require notice under, any agreement, promissory
note, lease, instrument or arrangement to which BIL, BTS or any of its assets
are bound or result in the creation of any Liens upon BIL, BTS or any of its
assets; (C) violate any order, writ, judgment, injunction, ruling, award or
decree of any Governmental Body; (“Governmental Body”); (D) violate any statute,
law or regulation of any jurisdiction as such statute, law or regulation that
relates to the Shareholders, BIL, BTS or any of the assets of BIL or BTS; or (E)
result in cancellation, modification, revocation or suspension of any permits,
licenses, registrations, consents, approvals, authorizations or certificates
issued or granted by any Governmental Body which are held by or granted to the
Shareholders, or BIL, BTS or which are necessary for the conduct of BTS’s
business; or

 

(ii) to the knowledge of BIL, BTS or any of the Shareholders, cause BTS to
become subject to, or to become liable for the payment of, any Tax (as
hereinafter defined) or cause any of the assets owned by BTS to be reassessed or
revalued by any taxing authority or other Governmental Body.

 

None of BIL, BTS, or the BIL Shareholders is or will be required to give any
notice to or obtain any approval, consent, ratification, waiver or other
authorization (a “Consent”) from any person or entity (including, without
limitation, any Governmental Body) in connection with (i) the execution and
delivery of this Agreement or (ii) the consummation or performance of any of the
Transactions.

 





3







--------------------------------------------------------------------------------







2.6  CAPITALIZATION AND RELATED MATTERS.

 

(a)  Capitalization. The sole shareholder of BTS is BIL, which own 100%
ownership percentage of BTS. Except as set forth in the preceding sentence, no
other class of capital stock or other security of BTS is authorized, issued,
reserved for issuance or outstanding. Each Shareholder, as of the Closing Date
is the lawful, record and beneficial owner of the BIL Ownership Stock set forth
opposite such Shareholders name on Schedule 1 attached hereto.  The BIL
Shareholders have, as of the date hereof and as of the Closing Date, valid and
marketable title to their respective ownership interest of BIL, free and clear
of all Liens (including, without limitation, any claims of spouses under
applicable community property laws) and are the lawful, record and beneficial
owners of all of the Shares. Except as is issued to and held by the Shareholders
or BTS, no other class of capital stock or other security of BTS, as applicable,
is authorized, issued, reserved for issuance or outstanding. At the Closing,
CTTG will be vested with good and marketable title to the ownership or the
Shares, free and clear of all Liens (including, without limitation, any claims
of spouses under applicable community property laws). Each of the Shares has
been duly authorized and validly issued and is fully paid and nonassessable.
None of the outstanding capital or other securities of BIL was issued, redeemed
or repurchased in violation of the Securities Act of 1933, as amended (the
“Securities Act”), or any other securities or “blue sky” laws.

 

(b)  No Redemption Requirements. There are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which BIL or any of the Shareholders is obligated to issue, deliver
or sell, or cause to be issued, delivered or sold, any shares of capital stock
or other securities of BIL or BTS. There are no outstanding contractual
obligations (contingent or otherwise) of BIL or BTS to retire, repurchase,
redeem or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, BIL or BTS, as the case may be, or to provide funds to
or make any investment (in the form of a loan, capital contribution or
otherwise) in any other entity.

 

2.7  COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS.

 

Except as would not have a Material Adverse Effect, the business and operations
of BIL and BTS (the “Business”) have been and are being conducted in accordance
with all applicable foreign, federal, provincial and local laws, rules and
regulations and all applicable orders, injunctions, decrees, writs, judgments,
determinations and awards of all courts and governmental agencies and
instrumentalities. There are no permits, bonuses, registrations, consents,
approvals, authorizations, certificates, or any waiver of the foregoing, which
are required to be issued or granted by a Governmental Body for the conduct of
the Business as presently conducted or the ownership of the assets of BIL and
BTS. Except as would not have a Material Adverse Effect, BIL and BTS are not,
and have not received notice alleging that it is, in violation of, or (with or
without notice or lapse of time or both) in default under, or in breach of, any
term or provision of the Organizational Documents or of any indenture, loan or
credit agreement, note, deed of trust, mortgage, security agreement or other
material agreement, lease, license or other instrument, commitment, obligation
or arrangement to which BIL or BTS is a party or by which any of BIL or BTS’s
properties, assets or rights are bound or affected. To the knowledge of BIL, no
other party to any material contract, agreement, lease, license, commitment,
instrument or other obligation to which BIL is a party is (with or without
notice or lapse of time or both) in default thereunder or in breach of any term
thereof. BIL is not subject to any obligation or restriction of any kind or
character, nor is there, to the knowledge of BIL, any event or circumstance
relating to BIL that materially and adversely affects in any way its business,
properties, assets or prospects or that prohibits BIL from entering into this
Agreement or would prevent or make burdensome its performance of or compliance
with all or any part of this Agreement, or the consummation of the Transactions
contemplated hereby.

 

2.8  CERTAIN PROCEEDINGS.

 

There are no outstanding or pending proceedings that have been commenced against
or involving BIL or any of its assets and, to the knowledge of BIL and the
Shareholders, no matters of the foregoing nature are contemplated or threatened.
None of BIL, BTS, or the Shareholders have been charged with, and is not
threatened with, or under any investigation with respect to, any allegation
concerning any violation of any provision of any federal, provincial, local or
foreign law, regulation, ordinance, order or administrative ruling, and is not
in default with respect to any order, writ, injunction or decree of any
Governmental Body.





4







--------------------------------------------------------------------------------







2.9  NO BROKERS OR FINDERS.

 

None of BIL, BTS, the Shareholders, or any officer, director, independent
contractor, consultant, agent or employee of BIL or BTS has agreed to pay, or
has taken any action that will result in any person or entity becoming obligated
to pay or entitled to receive, any investment banking, brokerage, finder’s or
similar fee or commission in connection with this Agreement or the Transactions.
BIL, BTS and the Shareholders shall jointly and severally indemnify and hold
CTTG harmless against any liability or expense arising out of, or in connection
with, any such claim.

 

2.10  TITLE TO AND CONDITION OF PROPERTIES.

 

BIL or BTS has good, valid and marketable title to all of its properties and
assets (whether real, personal or mixed, and whether tangible or intangible)
reflected as owned in its books and records, free and clear of all Liens. BTS
owns or holds under valid leases or other rights to use all real property,
plants, machinery, equipment and all assets necessary for the conduct of its
business as presently conducted, except where the failure to own or hold such
property, plants, machinery, equipment and assets would not have a Material
Adverse Effect on BTS. No Person other than BTS owns or has any right to the use
or possession of the assets used in BTS’s business. The material buildings,
plants, machinery and equipment necessary for the conduct of the business of BTS
as presently conducted are structurally sound, are in good operating condition
and repair and are adequate for the uses to which they are being put or would be
put in the Ordinary Course of Business, in each case, taken as a whole, and none
of such buildings, plants, machinery or equipment is in need of maintenance or
repairs, except for ordinary, routine maintenance and repairs that are not
material in nature or cost.

 

2.11  ABSENCE OF UNDISCLOSED LIABILITIES.

 

BIL and BTS have no debt, obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether asserted or unasserted, whether due
or to become due, whether or not known to BIL) arising out of any transaction
entered into prior to the Closing Date or any act or omission prior to the
Closing Date which individually or taken together would constitute a Material
Adverse Effect and have no debt, obligation or liability to each other or any of
the Shareholders or their affiliates, except to the extent specifically set
forth on or reserved against on the Balance Sheet of BIL.

 

The financial statements are consistent with the books and records of BIL and
fairly present in all material respects the financial condition, assets and
liabilities of BIL, as applicable, taken as a whole, as of the dates and periods
indicated, and were prepared in accordance with GAAP (except as otherwise
indicated therein or in the notes thereto).

 

2.12  CHANGES.

 

Each of BIL and BTS has not, since June 30, 2006:

 

(a) Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the Ordinary Course of Business, except for this
Agreement.

 

(b) Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects which would have a Material
Adverse Effect;

 

(c) Loans. Made any loans or advances to any Person other than travel advances
and reimbursement of expenses made to employees, officers and directors in the
Ordinary Course of Business;

 





5







--------------------------------------------------------------------------------







(d) Compensation and Bonuses. Made any payments of any bonuses or compensation
other than regular salary payments, or increase in the salaries, or payment on
any of its debts in the Ordinary Course of Business, to any of its shareholders,
directors, officers, employees, independent contractors or consultants or entry
into by it of any employment, severance, or similar contract with any director,
officer, or employee, independent contractor or consultant; adopted, or
increased in the payments to or benefits under, any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any of its employees;

 

(e) Liens. Created or permitted to exist any Lien on any of its properties or
assets other than Permitted Liens;

 

(f) Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; changed its authorized or issued capital stock; granted any stock
option or right to purchase shares of its capital stock; issued any security
convertible into any of its capital stock; granted any registration rights with
respect to shares of its capital stock; purchased, redeemed, retired, or
otherwise acquired any shares of its capital stock; declared or paid any
dividend or other distribution or payment in respect of shares of capital stock
of any other entity;

 

(g) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its shareholders;

 

(h) Material Contracts. Terminated or modified any of its Material Contract
except for termination upon expiration in accordance with the terms of such
agreements, a description of which is included in BIL’s Disclosure Schedule;

 

(i) Claims. Released, waived or cancelled any claims or rights relating to or
affecting BIL in excess of $10,000 in the aggregate or instituted or settled any
Proceeding involving in excess of $10,000 in the aggregate;

 

(j) Discharged Liabilities. Paid, discharged, cancelled, waived or satisfied any
claim, obligation or liability in excess of $10,000 in the aggregate, except for
liabilities incurred prior to the date of this Agreement in the Ordinary Course
of Business;

 

(k) Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness or commit to any endeavor involving a commitment in excess of
$10,000 in the aggregate, other than contractual obligations incurred in the
Ordinary Course of Business;

 

(l) Guarantees. Guaranteed or endorsed in a material amount any obligation or
net worth of any Person;

 

(m) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;

 

(n) Accounting. Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;

 

(o) Agreements. Entered into any agreement, or otherwise obligated itself, to do
any of the foregoing.

 

2.13 MATERIAL CONTRACTS.

 

BIL has delivered to CTTG, prior to the date of this Agreement, true, correct
and complete copies of each of its Material Contracts.





6







--------------------------------------------------------------------------------







(a) No Defaults. The Material Contracts of BIL are valid and binding agreements
of BIL, as applicable, and are in full force and effect and are enforceable in
accordance with their terms. Except as would not have a Material Adverse Effect,
BIL is not in breach or default of any of its Material Contracts to which it is
a party and, to the knowledge of BIL, no other party to any of its Material
Contracts is in breach or default thereof. Except as would not have a Material
Adverse Effect, no event has occurred or circumstance has existed that (with or
without notice or lapse of time) would (a) contravene, conflict with or result
in a violation or breach of, or become a default or event of default under, any
provision of any of its Material Contracts or (b) permit BIL or any other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate or modify any of its
Material Contracts. BIL has not received any notice and have no knowledge of any
pending or threatened cancellation, revocation or termination of any of its
Material Contracts to which it is a party, and there are no renegotiations of,
or attempts to renegotiate.

 

2.14  TAX RETURNS AND AUDITS.

 

(a) Tax Returns. (a) All material Tax Returns required to be filed by or on
behalf of BIL and BTS have been timely filed and all such Tax Returns were (at
the time they were filed) and are true, correct and complete in all material
respects; (b) all Taxes of BIL and BTS required to have been paid (whether or
not reflected on any Tax Return) have been fully and timely paid, except those
Taxes which are presently being contested in good faith or for which an adequate
reserve for the payment of such Taxes has been established on BIL’s Balance
Sheet; (c) no waivers of statutes of limitation have been given or requested
with respect to BIL or BTS in connection with any Tax Returns covering BIL or
BTS, as the case may be, or with respect to any Taxes payable by it; (d) no
Governmental Body in a jurisdiction where BIL and BTS do not file Tax Returns
has made a claim, assertion or threat to BIL and BTS that BIL or BTS is or may
be subject to taxation by such jurisdiction; (e) BIL or BTS has duly and timely
collected or withheld, paid over and reported to the appropriate Governmental
Body all amounts required to be so collected or withheld for all periods under
all applicable laws; (f) there are no Liens with respect to Taxes on the
property or assets of BIL or BTS other than Permitted Liens; (g) there are no
Tax rulings, requests for rulings, or closing agreements relating to BIL or BTS
for any period (or portion of a period) that would affect any period after the
date hereof; and (h) any adjustment of Taxes of BIL or BTS made by a
Governmental Body in any examination that BIL or BTS is required to report to
the appropriate provincial, local or foreign taxing authorities has been
reported, and any additional Taxes due with respect thereto have been paid. No
state of fact exists or has existed which would constitute ground for the
assessment of any tax liability by any Governmental Body. All Tax Returns filed
by BIL or BTS are true, correct and complete.

  

(b) No Adjustments, Changes. Neither BIL, BTS nor any other Person on behalf of
BIL or BTS (a) has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of provincial, local or foreign law; or (b) has agreed to or is
required to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of provincial, local or foreign law.

 

(c) No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of or Tax Return filed or required
to be filed by BIL or BTS, nor is any such claim or dispute pending or
contemplated. BIL and BTS have made available to CTTG true, correct and complete
copies of all Tax Returns, examination reports and statements of deficiencies
assessed or asserted against or agreed to by BIL and BTS since January 1, 2003,
and any and all correspondence with respect to the foregoing. BIL and BTS does
not have any outstanding closing agreement, ruling request, requests for consent
to change a method of accounting, subpoena or request for information to or from
a Governmental Body in connection with any Tax matter.

 

(d) No Tax Allocation, Sharing. BIL or BTS is not a party to any Tax allocation
or sharing agreement. Other than with respect to the Tax Group of which BIL or
BTS is the common parent, BIL or BTS (a) has not been a member of a Tax Group
filing a consolidated income Tax Return under Section 1501 of the Code (or any
similar provision of provincial, local or foreign law), and (b) do not have any
liability for Taxes for any Person under Treasury Regulations Section 1.1502-6
(or any similar provision of provincial, local or foreign law) as a transferee
or successor, by contract or otherwise.

 

2.15  MATERIAL ASSETS.





7







--------------------------------------------------------------------------------







The financial statements of BTS reflect the material properties and assets (real
and personal) owned or leased by BTS.

 

2.16  INSURANCE COVERAGE.

 

BIL or BTS has made available to CTTG, prior to the date of this Agreement,
true, correct and complete copies of all insurance and general liability
policies maintained by BIL and BTS on their properties and assets all claims
made under any such current or prior insurance policies. All of such policies
(a) taken together, provide adequate insurance coverage for the properties,
assets and operations of BIL and BTS for all risks normally insured against by a
Person carrying on the same business as BIL and BTS, and (b) are sufficient for
compliance with all applicable Laws and Material Contracts of BIL and BTS. All
of such policies are valid, outstanding and in full force and effect and, by
their express terms, will continue in full force and effect following the
consummation of the transactions contemplated by this Agreement. Except as set
forth on Schedule 3.19, BIL and BTS have not received and has no knowledge of
(a) any refusal of coverage or any written notice that a defense will be
afforded with reservation of rights, or (b) any notice of cancellation or any
other indication in writing or otherwise that any insurance policy is no longer
in full force or effect or will not be renewed or that the issuer of any policy
is not willing or able to perform its obligations thereunder. All premiums due
on such insurance policies on or prior to the date hereof have been paid. There
are no, and BIL and the Shareholders have no knowledge of any circumstances or
facts which, with or without notice of lapse of time or both would lead to any:
(i) pending or threatened claims with respect to BIL or their properties or
assets under any such insurance policies; (ii) claims as to which the insurers
have notified BIL that they intend to deny liability; and (iii) existing
defaults on the part of BIL under any such insurance policies.

 

2.17  LITIGATION; ORDERS.

 

There is no Proceeding (whether federal, provincial, local or foreign) pending
or, to the knowledge of BIL, threatened or appealable against or affecting BIL
or BTS or any of their respective properties, assets, business or employees. To
the knowledge of BIL, there is no fact that might result in or form the basis
for any such Proceeding. Neither BIL nor BTS is subject to any Orders and have
not received any written opinion or memorandum or legal advice from their legal
counsel to the effect that BIL is exposed, from a legal standpoint, to any
liability which would be material to its business. BIL is not engaged in any
legal action to recover monies due it or for damages sustained by any of them.

 

2.18  LICENSES.

 

Except as would not have a Material Adverse Effect, BIL or BTS possesses from
the appropriate Governmental Body all licenses, permits, authorizations,
approvals, franchises and rights that are necessary for it to engage in its
business as currently conducted and to permit it to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets (collectively, “Permits”). Except as would not have a Material Adverse
Effect, BIL and BTS have not received any written notice from any Governmental
Body or other Person that there is lacking any license, permit, authorization,
approval, franchise or right necessary for BIL or BTS to engage in its business
as currently conducted and to permit BIL and BTS to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets. Except as would not have a Material Adverse Effect, the Permits are
valid and in full force and effect. Except as would not have a Material Adverse
Effect, no event has occurred or circumstance exists that may (with or without
notice or lapse of time): (a) constitute or result, directly or indirectly, in a
violation of or a failure to comply with any Permit; or (b) result, directly or
indirectly, in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Permit. Neither BIL nor the
Shareholders has received any written notice from any Governmental Body or any
other Person regarding: (a) any actual, alleged, possible or potential
contravention of any Permit; or (b) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any Permit. All applications required to have been filed for
the renewal of such Permits have been duly filed on a timely basis with the
appropriate Persons, and all other filings required to have been made with
respect to such Permits have been duly made on a timely basis with the
appropriate Persons. All Permits are renewable by their terms or in the Ordinary
Course of Business without the need to comply with any special qualification
procedures or to pay any amounts other than routine fees or similar charges, all
of which have, to the extent due, been duly paid.





8







--------------------------------------------------------------------------------







2.19  INTERESTED PARTY TRANSACTIONS.

 

No officer, director or shareholder of BIL or any Affiliate, Subsidiary, Related
Person or “associate” (as such term is defined in Rule 405 of the Commission
under the Securities Act) of any such Person, either directly or indirectly, (1)
has an interest in any Person which (a) furnishes or sells services or products
which are furnished or sold or are proposed to be furnished or sold by BIL or
BTS, or (b) purchases from or sells or furnishes to, or proposes to purchase
from, sell to or furnish BTS any goods or services; (2) has a beneficial
interest in any contract or agreement to which BIL or BTS is a party or by which
it may be bound or affected; or (3) is a party to any material agreements,
contracts or commitments in effect as of the date hereof with BIL or BTS.
“Related Person” means: (i) with respect to a particular individual, the
individual’s immediate family which shall include the individual’s spouse,
parents, children, siblings, mothers and fathers-in-law, sons and
daughters-in-law, and brothers and sisters-in-law; and (ii) with respect to a
specified individual or entity, any entity or individual that, directly or
indirectly, controls, is controlled by, or is under common control with such
specified entity or individual.

 

2.20  GOVERNMENTAL INQUIRIES.

 

BIL and BTS have made available to CTTG a copy of each material written
inspection report, questionnaire, inquiry, demand or request for information
received by BIL from (and the response of BIL thereto), and each material
written statement, report or other document filed by BIL and BTS with, any
Governmental Body since January 1, 2003.

 

2.21  BANK ACCOUNTS AND SAFE DEPOSIT BOXES.

 

Part 2.22 of the BTS Disclosure Schedule discloses the title and number of each
bank or other deposit or financial account, and each lock box and safety deposit
box used by BTS, the financial institution at which that account or box is
maintained and the names of the persons authorized to draw against the account
or otherwise have access to the account or box, as the case may be.

 

2.22  INTELLECTUAL PROPERTY.

 

Any Intellectual Property BTS uses in its business as presently conducted is
owned by BTS or properly licensed.

 

2.23  STOCK OPTION PLANS; EMPLOYEE BENEFITS.

 

(a) Set forth on Part 2.23 of the BTS Disclosure Schedule is a complete list of
all stock option plans providing for the grant by BTS of stock options to
directors, officers or employees. All such stock option plans are Approved
Plans.

 

(b) Except as set forth on Part 2.23 of the BTS Disclosure Schedule, BTS does
not have any employee benefit plans or arrangements covering their present and
former employees or providing benefits to such persons in respect of services
provided to BTS. BTS has no commitment, whether formal or informal and whether
legally binding or not, to create any additional plan, arrangement or practice
similar to the Approved Plans.

 

(c) The consummation of the transactions contemplated hereby will not result in
(i) any payment (including, without limitation, severance, unemployment
compensation or bonus payments) becoming due from BTS or due to any Person, (ii)
any increase in the amount of compensation or benefits payable to any Person or
(iii) any acceleration of the vesting or timing of payment of any compensation,
award or determination of options, warrants, rights, severance payments or other
contingent obligations of any nature whatsoever of BTS in favor of any Person.
No agreement, arrangement or other contract of BTS provides benefits or payments
contingent upon, triggered by, or increased as a result of a change in the
ownership or effective control of BTS.

 

(d) BTS is not a party to or bound by any written or oral agreement or
understanding to employ, subsequent to the Closing, any of its respective
present or former directors, officers, independent contractors, consultants,
agents or employees.





9







--------------------------------------------------------------------------------







2.24  EMPLOYEE MATTERS.

 

(a) No former or current employee of BTS is a party to, or is otherwise bound
by, any agreement or arrangement (including, without limitation, any
confidentiality, non-competition or proprietary rights agreement) that in any
way adversely affected, affects, or will affect (i) the performance of his, her
or its duties to BTS, or (ii) the ability of BTS to conduct its business.

 

(b) None of BIL or BTS has employees, directors, officers, consultants,
independent contractors, representatives or agents whose contract of employment
or engagement cannot be terminated by three months’ notice.




(c) BIL and BTS are not required or obligated to pay, and since January 1, 2003,
have not paid any moneys other than in respect of remuneration, pension or other
benefits pursuant to plans described in Part 2.23 of the BTS Disclosure
Schedule, to or for the benefit of, any director, officer, employee, consultant,
independent contractor, representative or agent of BIL or BTS.




(d) BTS and BIL are in compliance with all applicable laws respecting employment
and employment practices, terms and conditions or employment and wages and
hours, and are not engaged in any unfair labor practice. There is no labor
strike, dispute, shutdown or stoppage actually pending or, to the knowledge of
BTS or the Shareholders, threatened against or affecting BTS.

 

2.25  ENVIRONMENTAL AND SAFETY MATTERS.

 

Except as would not have a Material Adverse Effect:

 

(a) Each of BIL or BTS has at all time been and is in compliance with all
Environmental Laws and Orders applicable to it, as applicable.

 

(b) There are no Proceedings pending or, to the knowledge of BTS, threatened
against BTS alleging the violation of any Environmental Law or Environmental
Permit applicable to BTS or alleging that BTS is a potentially responsible party
for any environmental site contamination. None of BTS or the Shareholders are
aware of, or has ever received notice of, any past, present or future events,
conditions, circumstances, activities, practices, incidents, actions or plans
which may interfere with or prevent continued compliance, or which may give rise
to any common law or legal liability, or otherwise form the basis of any claim,
action, suit, proceeding, hearing or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge, release or threatened
release into the environment, of any pollutant, contaminant, or hazardous or
toxic material or waste.

 

(c) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Body or third Persons under any Environmental Laws
applicable to BTS.

 

2.26  MATERIAL CUSTOMERS.

 

Since January 1, 2003, none of the Material Customers (as hereinafter defined)
of BTS has notified any of BTS or the Shareholders of their intent to terminate
their business with BTS business because of any dissatisfaction on the part of
any such person or entity. The Transactions have not caused any of the Material
Customers of BTS to terminate or provide notice of their intent or threaten to
terminate their business with BTS or to notify BTS or the BIL Shareholders of
their intent not to continue to do such business with BTS after the Closing. As
used herein, “Material Customers” means those customers from whom BTS derives
annual revenues in excess of RMB 100,000.

 





10







--------------------------------------------------------------------------------







2.27  INVENTORIES.

 

All inventories of BTS are of good, usable and merchantable quality in all
material respects, and, except as set forth in the BTS Disclosure Schedule, do
not include a material amount of obsolete or discontinued items. Except as set
forth in the BTS Disclosure Schedule, (a) all such inventories are of such
quality as to meet in all material respects the quality control standards of
BTS, (b) all such inventories are recorded on the books at the lower of cost or
market value determined in accordance with GAAP, and (c) no write-down in
inventory has been made or should have been made pursuant to GAAP during the
past two years.

 

2.28  MONEY LAUNDERING LAWS.

 

The operations of BIL and BTS are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the money laundering statutes of all U.S. and non-U.S. jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Body
(collectively, the “Money Laundering Laws”) and no Proceeding involving BIL and
BTS with respect to the Money Laundering Laws is pending or, to the knowledge of
BIL and BTS, threatened.

 

2.29  DISCLOSURE.

 

(a) Any information set forth in this Agreement, the BTS Disclosure Schedule, or
the Transaction Agreements shall be true, correct and complete in all material
respects.

 

(b) No statement, representation or warranty of BIL, BTS or the Shareholders in
this Agreement (taken with the Schedules) or the Transaction Agreements or any
exhibits or schedules thereto contain any untrue statement of a material fact or
omits to state a material fact necessary to make the statements herein or
therein, taken as a whole, in light of the circumstances in which they were
made, not misleading.

 

(c) Except as set forth in the BTS Disclosure Schedule, the Shareholders, BTS
have no knowledge of any fact that has specific application to BTS (other than
general economic or industry conditions) and that adversely affects the assets
or the business, prospects, financial condition, or results of operations of
BTS.

 

(d) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Schedules (other than an exception expressly set
forth as such in the Schedules with respect to a specifically identified
representation or warranty), the statements in the Schedules shall control.

 

(e) The books of account, minute books and stock record books of BTS, all of
which have been made available to CTTG, are complete and accurate and have been
maintained in accordance with sound business practices. Without limiting the
generality of the foregoing, the minute books of BTS contain complete and
accurate records of all meetings held, and corporate action taken, by the
shareholders, the boards of directors, and committees of the boards of directors
of BTS, as applicable, and no meeting of any such shareholders, board of
directors, or committee has been held for which minutes have not been prepared
and are not contained in such minute books.

 

2.30  FINDERS AND BROKERS.

 

(a) None of BIL, BTS, the Shareholders or any Person acting on behalf of BIL,
BTS or the Shareholders has engaged any finder, broker, intermediary or any
similar Person in connection with the Exchange.

 

(b) None of BIL, BTS, the Shareholders nor any Person acting on behalf of BTS or
the Shareholders has entered into a contract or other agreement that provides
that a fee shall be paid to any Person or Entity if the Exchange is consummated.

 





11







--------------------------------------------------------------------------------







ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF CTTG

 

CTTG hereby represents and warrants to the Shareholders as of the date hereof:

 

3.1  ORGANIZATION; GOOD STANDING.

 

CTTG is duly incorporated, validly and in good standing existing under the laws
of Nevada, has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and as contemplated to be conducted, to own,
hold and operate its properties and assets as now owned, held and operated by
it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
CTTG, or (ii) impair the ability of CTTG to perform its material obligations
under this Agreement. CTTG is duly qualified, licensed or domesticated as a
foreign corporation in good standing in each jurisdiction wherein the nature of
its activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect.

 

3.2  CTTG COMMON STOCK.

 

As of October 11, 2006, there were 1,250,000 shares of CTTG’s common stock
issued and outstanding. The Acquisition Shares, when issued in connection with
this Agreement and the other Transactional Agreements, will be duly authorized,
validly issued, fully paid and nonassessable.

 

3.3  AUTHORITY; BINDING NATURE OF AGREEMENTS.

 

(a) The execution, delivery and performance of this Agreement, and all other
agreements and instruments contemplated to be executed and delivered by CTTG in
connection herewith have been duly authorized by all necessary corporate action
on the part of CTTG and its board of directors.

 

(b) This Agreement, and all other agreements and instruments contemplated to be
executed and delivered by CTTG constitute the legal, valid and binding
obligation of CTTG, enforceable against CTTG in accordance with their terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, Exchange, insolvency, moratorium or other laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
regardless of whether such enforceability is considered in a proceeding in law
or equity.

 

(c) There is no pending Proceeding, and, to CTTG’s knowledge, no Person has
threatened to commence any Proceeding that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
the Exchange or CTTG’s ability to comply with or perform its obligations and
covenants under this Agreement, and, to the knowledge of CTTG, no event has
occurred, and no claim, dispute or other condition or circumstance exists, that
might directly or indirectly give rise to or serve as a basis for the
commencement of any such Proceeding.

 

3.4  NON-CONTRAVENTION; CONSENTS.

 

The execution and delivery of this Agreement and the consummation of the
Exchange, by CTTG will not, directly or indirectly (with or without notice or
lapse of time):

 

(a) contravene, conflict with or result in a material violation of (i) CTTG’s
Certificate of Incorporation or Bylaws, or (ii) any resolution adopted by CTTG
Board or any committee thereof or the stockholders of CTTG;

 

(b) to the knowledge of CTTG, contravene, conflict with or result in a material
violation of, or give any Governmental Body the right to challenge the Exchange
or to exercise any remedy or obtain any relief under, any legal requirement or
any Order to which CTTG or any material assets owned or used by it are subject;





12







--------------------------------------------------------------------------------







(c) to the knowledge of CTTG, cause any material assets owned or used by CTTG to
be reassessed or revalued by any taxing authority or other Governmental Body;

 

(d) to the knowledge of CTTG, contravene, conflict with or result in a material
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
Governmental Authorization that is held by CTTG or that otherwise relates to
CTTG’s business or to any of the material assets owned or used by CTTG, where
such contraventions, conflict, violation, revocation, withdrawal, suspension,
cancellation, termination or modification would have a Material Adverse Effect
on CTTG;

 

(e) contravene, conflict with or result in a material violation or material
breach of, or material default under, any Contract to which CTTG is a party;

 

(f) give any Person the right to any payment by CTTG or give rise to any
acceleration or change in the award, grant, vesting or determination of options,
warrants, rights, severance payments or other contingent obligations of any
nature whatsoever of CTTG in favor of any Person, in any such case as a result
of the Exchange; or

 

(g) result in the imposition or creation of any material Lien upon or with
respect to any material asset owned or used by CTTG.

 

Except for Consents, filings or notices required under the state and federal
securities laws or any other laws or regulations or as otherwise contemplated in
this Agreement, CTTG will not be required to make any filing with or give any
notice to, or obtain any Consent from, any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
the Exchange.

 

3.5  FINDERS AND BROKERS.

 

(a) Neither CTTG nor any Person acting on behalf of CTTG has engaged any finder,
broker, intermediary or any similar Person in connection with the Exchange.

 

(b) CTTG has not entered into a contract or other agreement that provides that a
fee shall be paid to any Person or Entity if the Exchange is consummated.

 

3.6  REPORTS AND FINANCIAL STATEMENTS; ABSENCE OF CERTAIN CHANGES.

 

(a) CTTG has filed all reports required to be filed with the SEC pursuant to the
Exchange Act since December 31, 2004 (all such reports, including those to be
filed prior to the Closing Date and all registration statements and prospectuses
filed by CTTG with the SEC, are collectively referred to as the “CTTG SEC
Reports”). All of the CTTG SEC Reports, as of their respective dates of filing
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing): (i) complied in all material respects as to
form with the applicable requirements of the Securities Act or Exchange Act and
the rules and regulations thereunder, as the case may be, and (ii) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The audited financial statements of CTTG included in the CTTG SEC
Reports comply in all material respects with the published rules and regulations
of the SEC with respect thereto, and such audited financial statements (i) were
prepared from the books and records of CTTG, (ii) were prepared in accordance
with GAAP applied on a consistent basis (except as may be indicated therein or
in the notes or schedules thereto) and (iii) present fairly the financial
position of CTTG as of the dates thereof and the results of operations and cash
flows for the periods then ended. The unaudited financial statements included in
the CTTG SEC Reports comply in all material respects with the published rules
and regulations of the SEC with respect thereto; and such unaudited financial
statements (i) were prepared from the books and records of CTTG, (ii) were
prepared in accordance with GAAP, except as otherwise permitted under the
Exchange Act and the rules and regulations thereunder, on a consistent basis
(except as may be indicated therein or in the notes or schedules thereto) and
(iii) present fairly the financial position of CTTG as of the dates thereof and
the results of operations and cash flows (or changes in financial condition) for
the periods then ended, subject to normal year-end adjustments and any other
adjustments described therein or in the notes or schedules thereto.





13







--------------------------------------------------------------------------------







(b) Except as specifically contemplated by this Agreement or reflected in the
CTTG SEC Reports, since March 31, 2006, there has not been (i) any material
adverse change in CTTG’s business, assets, liabilities, operations, and, to the
knowledge of CTTG, no event has occurred that is likely to have a material
adverse effect on CTTG’s business, assets, liabilities or operations, (ii) any
declarations setting aside or payment of any dividend or distribution with
respect to the CTTG Common Stock other than consistent with past practices,
(iii) any material change in CTTG’s accounting principles, procedures or
methods, (iv) cancellation in writing of any material customer contract or (v)
the loss of any customer relationship which would have a material adverse effect
on CTTG’s business, assets, liabilities or operations.




3.7  COMPLIANCE WITH APPLICABLE LAW.

 

Except as disclosed in the CTTG SEC Reports filed prior to the date of this
Agreement and except to the extent that the failure or violation would not in
the aggregate have a Material Adverse Effect on the business, results of
operations or financial condition of CTTG, to CTTG’s knowledge CTTG holds all
Governmental Authorizations necessary for the lawful conduct of its business
under and pursuant to, and the business of CTTG is not being conducted in
violation of, any Governmental Authorization applicable to CTTG.

 

3.8  COMPLETE COPIES OF REQUESTED REPORTS.

 

CTTG has delivered or made available true and complete copies of each document
that has been reasonably requested by BIL or the Shareholders.

 

3.9  FULL DISCLOSURE.

 

(a) Neither this Agreement (including all Schedules and Exhibits hereto) nor any
of the Transactional Agreements contemplated to be executed and delivered by
CTTG in connection with this Agreement contains any untrue statement of material
fact; and none of such documents omits to state any material fact necessary to
make any of the representations, warranties or other statements or information
contained therein not misleading.

 

(b) All of the information set forth in the prospectus and all other information
regarding CTTG and the business, condition, assets, liabilities, operations,
financial performance, net income and prospects of either that has been
furnished to BTS or the Shareholders by or on behalf of CTTG or any of the
CTTG’s Representatives, is accurate and complete in all material respects.

 

ARTICLE IV.

COVENANTS OF BIL AND BTS

 

4.1  ACCESS AND INVESTIGATION.

 

Each of BIL and BTS shall ensure that, at all times during the Pre-Closing
Period:

 

(a) BIL and their Representatives provide CTTG and its Representatives access,
at reasonable times and with twenty-four (24) hours notice from CTTG to BIL , to
all of the premises and assets of BIL and BTS , to all existing books, records,
Tax Returns, work papers and other documents and information relating to BTS ,
and to responsible officers and employees of BTS, and BTS and its
Representatives provide CTTG and its Representatives with copies of such
existing books, records, Tax Returns, work papers and other documents and
information relating to BTS as CTTG may request in good faith;

 

(b) Each of BIL and BTS and their Representatives confer regularly with CTTG
upon its request, concerning operational matters and otherwise report regularly
(not less than semi-monthly and as CTTG may otherwise request) to CTTG and
discuss with CTTG and its Representatives concerning the status of the business,
condition, assets, liabilities, operations, and financial performance of BTS ,
and promptly notify CTTG of any material change in the business, condition,
assets, liabilities, operations, and financial performance of BTS , or any event
reasonably likely to lead to any such change.

 





14







--------------------------------------------------------------------------------







4.2  OPERATION OF BUSINESS.

 

Each of BIL and BTS shall ensure that, during the Pre-Closing Period:

 

(a) It conducts its operations in the Ordinary Course of Business and in the
same manner as such operations have been conducted prior to the date of this
Agreement;

 

(b) It uses its commercially reasonable efforts to preserve intact its current
business organization, keep available and not terminate the services of its
current officers and employees and maintain its relations and goodwill with all
suppliers, customers, landlords, creditors, licensors, licensees, employees and
other Persons having business relationships with BTS;

 

(c) It does not declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of its capital stock, and does not
repurchase, redeem or otherwise reacquire any shares of its capital stock or
other securities, except with respect to the repurchase of shares of BTS Common
Stock upon termination of employees at the original purchase price pursuant to
agreements existing at the date hereof;

 

(d) It does not sell or otherwise issue (or grant any warrants, options or other
rights to purchase) any shares of capital stock or any other securities, except
the issuance of shares of BTS Common Stock pursuant to option grants to
employees made under the Option Plan in the Ordinary Course of Business;

 

(e) It does not amend its Articles of Incorporation, Bylaws or other
Organizational Documents, and does not effect or become a party to any
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;

 

(f) It does not form any subsidiary or acquire any equity interest or other
interest in any other Entity;

 

(g) It does not establish or adopt any Employee Benefit Plan, and does not pay
any bonus or make any profit sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its directors, officers or employees;

 

(h) It does not change any of its methods of accounting or accounting practices
in any respect;

 

(i) It does not make any Tax election;

 

(j) It does not commence or take any action or fail to take any action which
would result in the commencement of any Proceeding;

 

(k) It does not (i) acquire, dispose of, transfer, lease, license, mortgage,
pledge or encumber any fixed or other assets, other than in the Ordinary Course
of Business; (ii) incur, assume or prepay any indebtedness, Indebtedness or
obligation or any other liabilities or issue any debt securities, other than in
the Ordinary Course of Business; (iii) assume, guarantee, endorse for the
obligations of any other person, other than in the Ordinary Course of Business;
(iv) make any loans, advances or capital contributions to, or investments in,
any other Person, other than in the Ordinary Course of Business; or (v) fail to
maintain insurance consistent with past practices for its business and property;

 

(l) It pays all debts and Taxes, files all of its Tax Returns (as provided
herein) and pays or performs all other obligations, when due;

 

(m) It does not enter into or amend any agreements pursuant to which any other
Person is granted distribution, marketing or other rights of any type or scope
with respect to any of its services, products or technology;

 

(n) It does not hire any new officer-level employee;





15







--------------------------------------------------------------------------------







(o) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business;

 

(p) Except as otherwise contemplated hereunder, it does not enter into any
transaction or take any other action outside the Ordinary Course of Business;
and

 

(q) It does not enter into any transaction or take any other action that likely
would cause or constitute a Breach of any representation or warranty made by it
in this Agreement.

 

4.3  FILINGS AND CONSENTS; COOPERATION.

 

Each of BIL and BTS shall ensure that:

 

(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by BIL, BTS or the Shareholders
in connection with the execution and delivery of this Agreement, or in
connection with the consummation or performance of the Exchange, is made or
given as soon as possible after the date of this Agreement;

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by BIL, BTS or the Shareholders in connection with
the execution and delivery of this Agreement, or in connection with the
consummation or performance of the Exchange, is obtained as soon as possible
after the date of this Agreement and remains in full force and effect through
the Closing Date;

 

(c) It promptly delivers to CTTG a copy of each filing made, each notice given
and each Consent obtained by BTS during the Pre-Closing Period; and

 

(d) During the Pre-Closing Period, it and its Representatives cooperate with
CTTG and CTTG’s Representatives, and prepare and make available such documents
and take such other actions as CTTG may request in good faith, in connection
with any filing, notice or Consent that CTTG is required or elects to make, give
or obtain.

 

4.4  NOTIFICATION; UPDATES TO DISCLOSURE SCHEDULES.

 

(a) During the Pre-Closing Period, each of BTS shall promptly notify CTTG in
writing of:

 

(i) the discovery by it of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement which is contrary
to any representation or warranty made by it in this Agreement or that would
upon the giving of notice or lapse of time, result in any of its representations
and warranties set forth in this agreement to become untrue or otherwise cause
any of the conditions of Closing set forth in Article VI or Article VII not to
be satisfied;

 

(ii) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the express written consent of CTTG) and that is contrary to any
representation or warranty made by it in this Agreement, or that would upon the
giving of notice or lapse of time, result in any of its representations and
warranties set forth in this agreement to become untrue or otherwise cause any
of the conditions of Closing set forth in Article VI or Article VII not to be
satisfied;

  

(b) If any event, condition, fact or circumstances that is required to be
disclosed pursuant to Section 4.4(a) requires any material change in the BTS
Disclosure Schedule, or if any such event, condition, fact or circumstance would
require such a change assuming the BTS Disclosure Schedule were dated as of the
date of the occurrence, existence or discovery of such event, condition, fact or
circumstances, then BTS, as applicable, shall promptly deliver to CTTG an update
to the BTS Disclosure Schedule specifying such change (a “Disclosure Schedule
Update”).

 

(c) It will promptly update any relevant and material information provided to
CTTG after the date hereof pursuant to the terms of this Agreement.





16







--------------------------------------------------------------------------------







4.5  Commercially Reasonable Efforts.

 

During the Pre-Closing Period, each of BTS shall use its commercially reasonable
efforts to cause the conditions set forth in Article VI and Article VII to be
satisfied on a timely basis and so that the Closing can take place on or before
August 15, 2006, in accordance with Section 1.5, and shall not take any action
or omit to take any action, the taking or omission of which would or could
reasonably be expected to result in any of the representations and warranties of
BTS set forth in this Agreement becoming untrue, or in any of the conditions of
Closing set forth in Article VI or Article VII not being satisfied.

 

4.6  CONFIDENTIALITY; PUBLICITY.

 

Each of BIL and BTS shall ensure that:

 

(a) It and its Representatives keep strictly confidential the existence and
terms of this Agreement prior to the issuance or dissemination of any mutually
agreed upon press release or other disclosure of the Exchange; and

 

(b) neither it nor any of its Representatives issues or disseminates any press
release or other publicity or otherwise makes any disclosure of any nature (to
any of its suppliers, customers, landlords, creditors or employees or to any
other Person) regarding any of the Exchange; except in each case to the extent
that it is required by law to make any such disclosure regarding such
transactions or as separately agreed by the parties; provided, however, that if
it is required by law to make any such disclosure, BTS advises CTTG, at least
five business days before making such disclosure, of the nature and content of
the intended disclosure.

 

ARTICLE V.

COVENANTS OF CTTG

 

5.1  NOTIFICATION.

 

During the Pre-Closing Period, CTTG shall promptly notify BIL in writing of:

 

(a) the discovery by CTTG of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement which is contrary
to any representation or warranty made by CTTG in this Agreement; and,

 

(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the written consent of BIL) and that is contrary to any representation or
warranty made by CTTG in this Agreement;

 

5.2  FILINGS AND CONSENTS; COOPERATION.

 

CTTG shall ensure that:

 

(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by CTTG in connection with the
execution and delivery of this Agreement, or in connection with the consummation
or performance of the Exchange, is made or given as soon as possible after the
date of this Agreement;

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by CTTG in connection with the execution and delivery
of this Agreement, or in connection with the consummation or performance of the
Exchange, is obtained as soon as possible after the date of this Agreement and
remains in full force and effect through the Closing Date;

 

(c) CTTG promptly delivers to BIL a copy of each filing made, each notice given
and each Consent obtained by CTTG during the Pre-Closing Period; and

 





17







--------------------------------------------------------------------------------







(d) During the Pre-Closing Period, CTTG and its Representatives cooperate with
BIL and its Representatives, and prepare and make available such documents and
take such other actions as BIL may request in good faith, in connection with any
filing, notice or Consent that BIL is required or elects to make, give or
obtain.

 

5.3  COMMERCIALLY REASONABLE EFFORTS.

 

During the Pre-Closing Period, CTTG shall use its commercially reasonable
efforts to cause the conditions set forth in Article VI and Article VII to be
satisfied on a timely basis and so that the Closing can take place on or before
October 31, 2006 or as soon thereafter as is reasonably practical, in accordance
with Section 1.5, and shall not take any action or omit to take any action, the
taking or omission of which would or could reasonably be expected to result in
any of the representations and warranties or CTTG set forth in this Agreement
becoming untrue or in any of the conditions of closing set forth in Article VI
or Article VII not being satisfied.

 

5.4 DISCLOSURE OF CONFIDENTIAL INFORMATION.

 

(a) Each of CTTG, BIL and the Shareholders acknowledges and agrees that it may
receive Confidential Information in connection with this Transaction including
without limitation, the BTS Disclosure Schedule and any information disclosed
during the due diligence process, the public disclosure of which will harm the
disclosing party’s business. The Receiving Party may use Confidential
Information only in connection with the Transaction. The results of the due
diligence review may not be used for any other purpose other than in connection
with the Transaction. Except as expressly provided in this Agreement, the
Receiving Party shall not disclose Confidential Information to anyone without
the Disclosing Party’s prior written consent. The Receiving Party shall take all
reasonable measures to avoid disclosure, dissemination or unauthorized use of
Confidential Information, including, at a minimum, those measures it takes to
protect its own confidential information of a similar nature. The Receiving
Party shall not export any Confidential Information in any manner contrary to
the export regulations of the governmental jurisdiction to which it is subject.

 

(b) The Receiving Party may disclose Confidential Information as required to
comply with binding orders of governmental entities that have jurisdiction over
it, provided that the Receiving Party (i) gives the Disclosing Party reasonable
notice (to the extent permitted by law) to allow the Disclosing Party to seek a
protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.

 

(c) All Confidential Information shall remain the exclusive property of the
Disclosing Party. The Disclosing Party’s disclosure of Confidential Information
shall not constitute an express or implied grant to the Receiving Party of any
rights to or under the Disclosing Party’s patents, copyrights, trade secrets,
trademarks or other intellectual property rights.

 

(d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of this Agreement by the Receiving Party. The Receiving Party
shall cooperate with the Disclosing Party in every reasonable way to help the
Disclosing Party regain possession of such Confidential Information and prevent
its further unauthorized use.

 

(e) The Receiving Party shall return or destroy all tangible materials embodying
Confidential Information (in any form and including, without limitation, all
summaries, copies and excerpts of Confidential Information) promptly following
the Disclosing Party’s written request; provided, however, that, subject to the
provisions of this Agreement, the Receiving Party may retain one copy of such
materials in the confidential, restricted access files of its legal department
for use only in the event a dispute arises between the parties related to the
Transaction and only in connection with that dispute. At the Disclosing Party’s
option, the Receiving Party shall provide written certification of its
compliance with this Section.

 





18







--------------------------------------------------------------------------------







5.5  INDEMNIFICATION.

 

(a) Each of BIL, BTS and the Shareholders, jointly and severally, each shall
defend, indemnify and hold harmless CTTG, and its respective employees,
officers, directors, stockholders, controlling persons, affiliates, agents,
successors and assigns (collectively, the “CTTG Indemnified Persons”), and shall
reimburse the CTTG Indemnified Person, for, from and against any loss,
liability, claim, damage, expense (including costs of investigation and defense
and reasonable attorneys’ fees) or diminution of value, whether or not involving
a third-party claim (collectively, “Damages”), directly or indirectly, relating
to, resulting from or arising out of:

 

(i) any untrue representations, misrepresentations or breach of warranty by or
of BIL, BTS or the Shareholders contained in or pursuant to this Agreement, and
the BTS Disclosure Schedule;

 

(ii) any breach or nonfulfillment of any covenant, agreement or other obligation
by or of BIL, BTS or the Shareholders (only to the extent made or occurring
prior to or at the Closing) contained in or pursuant to this Agreement, the
Transaction Agreements executed by BIL, BTS or any of the Shareholders in their
individual capacity, the BTS Disclosure Schedule, or any of the other
agreements, documents, schedules or exhibits to be entered into by BTS or any of
the Shareholders in their individual capacity pursuant to or in connection with
this Agreement;

 

(iii) all of Pre-Closing liabilities of BIL, BTS or the Shareholders; and

 

(iv) any liability, claim, action or proceeding of any kind whatsoever, whether
instituted or commenced prior to or after the Closing Date, which directly or
indirectly relates to, arises or results from, or occurs in connection with
facts or circumstances relating to the conduct of business of BTS, or the assets
of BTS, or events or circumstances existing on or prior to the Closing Date.

 

(b) CTTG shall defend, indemnify and hold harmless BIL, BTS and its respective
affiliates, agents, successors and assigns (collectively, the “BIL Indemnified
Persons”), and shall reimburse the BIL Indemnified Persons, for, from and
against any Damages, directly or indirectly, relating to, resulting from or
arising out of:

 

(i) any untrue representation, misrepresentation or breach of warranty by or of
CTTG contained in or pursuant to this Agreement;

 

(ii) any breach or nonfulfillment of any covenant, agreement or other
obligations by or of CTTG contained in or pursuant to this Agreement, the
Transaction Agreements or any other agreements, documents, schedules or exhibits
to be entered into or delivered to pursuant to or in connection with this
Agreement.

 

(c) Promptly after receipt by an indemnified Party under Section 5.5 of this
Agreement of notice of a claim against it (“Claim”), such indemnified Party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of such Claim, but the failure to
so notify the indemnifying Party will not relieve the indemnifying Party of any
liability that it may have to any indemnified Party, except to the extent that
the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnified Party’s failure to give such notice.

 

(d) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the Party from whom indemnification is sought.

 





19







--------------------------------------------------------------------------------







ARTICLE VI.

CLOSING CONDITIONS OF CTTG

 

CTTG’s obligations to effect the Closing and consummate the Exchange are subject
to the satisfaction of each of the following conditions:

 

6.1  ACCURACY OF REPRESENTATIONS AND WARRANTIES.

 

The representations and warranties of BIL, BTS and the Shareholders in this
Agreement shall have been true and correct as of the date of this Agreement and
shall be true and correct on and as of the Closing. BTS and the Shareholders
shall have performed all obligations in this Agreement required to be performed
or observed by them on or prior to the Closing.

 

6.2  ADDITIONAL CONDITIONS TO CLOSING.

 

(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance of the Acquisition Shares and the
transfer of the Shares shall have been received.

 

(b) CTTG shall have obtained an opinion stating that the terms of the Exchange
are fair, just and equitable to CTTG and its shareholders.

 

(c) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods imposed by, any Governmental Body
which are necessary for the consummation of the Exchange, other than those the
failure to obtain which would not materially adversely affect the consummation
of the Exchange or in the aggregate have a material adverse effect on CTTG and
its subsidiaries, taken as a whole, shall have been filed, occurred or been
obtained (all such permits, approvals, filings and consents and the lapse of all
such waiting periods being referred to as the “Requisite Regulatory Approvals”)
and all such Requisite Regulatory Approvals shall be in full force and effect.

 

(d) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon CTTG or
its subsidiaries or BIL, including, without limitation, requirements relating to
the disposition of assets, which in any such case would so materially adversely
impact the economic or business benefits of the Exchange as to render
inadvisable the consummation of the Exchange.

 

6.3  PERFORMANCE OF AGREEMENTS.

 

BIL, BTS or the Shareholders, as the case may be, shall have executed and
delivered each of the agreements, instruments and documents required to be
executed and delivered, and performed all actions required to be performed by
BIL, BTS or any of the Shareholders, as the case may be, pursuant to this
Agreement, except as CTTG has otherwise consented in writing.

 

6.4  CONSENTS.

 

Each of the Consents identified or required to have been identified in the BTS
Disclosure Schedule shall have been obtained and shall be in full force and
effect, other than those Consents, which have been expressly waived by CTTG.

 





20







--------------------------------------------------------------------------------







6.5  NO MATERIAL ADVERSE CHANGE AND SATISFACTORY DUE DILIGENCE.

 

There shall not have been any material adverse change in the business,
condition, assets, liabilities, operations or financial performance of BTS since
the date of this Agreement as determined by CTTG in its discretion. CTTG shall
be satisfied in all respects with the results of its due diligence review of BIL
and BTS.

 

6.6  BIL CLOSING CERTIFICATES.

 

In addition to the documents required to be received under this Agreement, CTTG
shall also have received the following documents:

 

(a) copies of resolutions of BIL, certified by a Secretary, Assistant Secretary
or other appropriate officer of BTS, authorizing the execution, delivery and
performance of this Agreement and other Transactional Agreements;

 

(b) good standing certificate from China of BTS; and

 

(c) such other documents as CTTG may request in good faith for the purpose of
(i) evidencing the accuracy of any representation or warranty made by BIL, (ii)
evidencing the compliance by BIL, or the performance by BIL of, any covenant or
obligation set forth in this Agreement or any of the other Transactional
Agreements, (iii) evidencing the satisfaction of any condition set forth in
Article VII or this Article VI, or (iv) otherwise facilitating the consummation
or performance of the Exchange.

 

6.7  TRANSACTIONAL AGREEMENTS.

 

Intentionally Ommitted.

 

6.8  RESIGNATION OF DIRECTORS AND OFFICERS.

 

CTTG shall have received a written resignation from each of the directors and
officers of BIL effective as of the Closing.

 

6.9  DELIVERY OF STOCK CERTIFICATES, MINUTE BOOK AND CORPORATE SEAL.

 

The Shareholders shall have delivered to CTTG the stock books, stock ledgers,
minute books and corporate seals of BIL and BTS.

 

ARTICLE VII.

CLOSING CONDITIONS OF THE SHAREHOLDERS

 

The Shareholders’ obligations to effect the Closing and consummate the Exchange
are subject to the satisfaction of each of the following conditions:

 

7.1  ACCURACY OF REPRESENTATIONS AND WARRANTIES.

 

The representations and warranties of CTTG in this Agreement shall have been
true and correct as of the date of this Agreement and shall be true and correct
on and as of the Closing and CTTG shall have performed all obligations in this
Agreement required to be performed or observed by them on or prior to the
Closing.

 





21







--------------------------------------------------------------------------------







7.2  ADDITIONAL CONDITIONS TO CLOSING.

 

(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance and transfer of the Acquisition Shares
by CTTG and the transfer of the Shares by BIL shall have been received.

 

(b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All Requisite
Regulatory Approvals shall have been filed, occurred or been obtained and all
such Requisite Regulatory Approvals shall be in full force and effect.

 

(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
federal or state Governmental Body which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon the
Surviving Corporation or its subsidiaries (or, in the case of any disposition of
assets required in connection with such Requisite Regulatory Approval, upon
CTTG, its subsidiaries or BIL or any of their subsidiaries), including, without
limitation, requirements relating to the disposition of assets, which in any
such case would so materially adversely impact the economic or business benefits
of the Exchange as to render inadvisable the consummation of the Exchange.

 

7.3 CTTG CLOSING CERTIFICATES.

 

The Shareholders shall have received the following documents:

 

(a) copies of resolutions of CTTG, certified by a Secretary, Assistant Secretary
or other appropriate officer of CTTG, authorizing the execution, delivery and
performance of the Transactional Agreements and the Exchange;

 

(b) good standing certificates for the State of Nevada; and

 

(c) such other documents as BIL may request in good faith for the purpose of (i)
evidencing the accuracy of any representation or warranty made by CTTG, (ii)
evidencing the compliance by CTTG with, or the performance by CTTG of, any
covenant or obligation set forth in this Agreement or any of the other
Transactional Agreements, (iii) evidencing the satisfaction of any condition set
forth in Article VI or this Article VII, or (iv) otherwise facilitating the
consummation or performance of the Exchange.

 

7.4  NO MATERIAL ADVERSE CHANGE.

 

There shall not have been any material adverse change in CTTG’s business,
condition, assets, liabilities, operations or financial performance since the
date of this Agreement.

 

7.5  PERFORMANCE OF AGREEMENTS.

 

CTTG shall have executed and delivered each of the agreements, instruments and
documents required to be executed and delivered, and performed all actions
required by CTTG pursuant to this Agreement, except as BTS and the Shareholders
have otherwise consented in writing.

 

7.6  CONSENTS.

 

Each of the Consents identified or required to have been identified in Section
3.4 shall have been obtained and shall be in full force and effect, other than
those Consents the absence of which shall not have a material adverse effect on
CTTG.

 





22







--------------------------------------------------------------------------------







7.7  CTTG STOCK.

 

On the Closing Date, shares of CTTG Common Stock shall be eligible for quotation
on the OTC Bulletin Board.

 

ARTICLE VIII.

FURTHER ASSURANCES

 

Each of the parties hereto agrees that it will, from time to time after the date
of the Agreement, execute and deliver such other certificates, documents and
instruments and take such other action as may be reasonably requested by the
other party to carry out the actions and transactions contemplated by this
Agreement, including the closing conditions described in Articles VI and VII.
BIL and the Shareholders shall reasonably cooperate with CTTG in its of the
books and records of BIL, or in preparing any solicitation materials to be sent
to the shareholders of CTTG in connection with the approval of the Exchange and
the transactions contemplated by the Transactional Agreements.

 

ARTICLE IX.

TERMINATION

 

9.1  TERMINATION.

 

This Agreement may be renegotiated or terminated and the Exchange abandoned at
any time prior to the Closing Date:

 

(a) by mutual written consent of CTTG, BIL, BTS and the Shareholders;

 

(b) by CTTG if it is not satisfied with the results of its due diligence of BIL
and BTS for any reason;;

 

(c) by CTTG if (i) there is a material Breach of any covenant or obligation of
BIL, BTS or the Shareholders; provided however, that if such Breach or Breaches
are capable of being cured prior to the Closing Date, such Breach or Breaches
shall not have been cured within 10 days of delivery of the written notice of
such Breach, or (ii) CTTG reasonably determines that the timely satisfaction of
any condition set forth in Article VI has become impossible or impractical
(other than as a result of any failure on the part of CTTG to comply with or
perform its covenants and obligations under this Agreement or any of the other
Transactional Agreements);

 

(d) by BIL if (i) there is a material Breach of any covenant or obligation of
CTTG; provided however, that if such Breach or Breaches are capable of being
cured prior to the Closing Date, such Breach or Breaches shall not have been
cured within 10 days of delivery of the written notice of such Breach, or (ii)
BIL reasonably determines that the timely satisfaction of any condition set
forth in Article VII has become impossible or impractical (other than as a
result of any failure on the part of BTS or any Shareholder to comply with or
perform any covenant or obligation set forth in this Agreement or any of the
other Transactional Agreements);

 

(e) by CTTG if the Closing has not taken place on or before October 31, 2006
(except if as a result of any failure on the part of CTTG to comply with or
perform its covenants and obligations under this Agreement or in any other
Transactional Agreement);

 

(f) by BIL if the Closing has not taken place on or before October 31, 2006
(except if as a result of the failure on the part of BIL or the Shareholders to
comply with or perform any covenant or obligation set forth in this Agreement or
in any other Transactional Agreement);

 





23







--------------------------------------------------------------------------------







(g) by any of CTTG, on the one hand or BIL, on the other hand, if any court of
competent jurisdiction in the United States or other United States governmental
body shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the Exchange and such order,
decree, ruling or any other action shall have become final and non-appealable;
provided, however, that the party seeking to terminate this Agreement pursuant
to this clause (g) shall have used all commercially reasonable efforts to remove
such order, decree or ruling; or

 

(h) The parties hereby agree and acknowledge that a breach of the provisions of
Sections 4.1, 4.2, 4.3, 4.4 and 4.6 are, without limitation, material Breaches
of this Agreement.

 

9.2  TERMINATION PROCEDURES.

 

If CTTG wishes to terminate this Agreement pursuant to Section 9.1, CTTG shall
deliver to the Shareholders, BIL a written notice stating that CTTG is
terminating this Agreement and setting forth a brief description of the basis on
which CTTG is terminating this Agreement. If BIL wishes to terminate this
Agreement pursuant to Section 9.1, BIL, as applicable, shall deliver to CTTG a
written notice stating that BIL is terminating this Agreement and setting forth
a brief description of the basis on which BIL is terminating this Agreement.

 

9.3  EFFECT OF TERMINATION.

 

In the event of termination of this Agreement as provided above, this Agreement
shall forthwith have no further effect. Except for a termination resulting from
a Breach by a party to this Agreement, there shall be no liability or obligation
on the part of any party hereto. In the event of a breach, the remedies of the
non-breaching party shall be to seek damages from the breaching party or to
obtain an order for specific performance, in addition to or in lieu of other
remedies provided herein. Upon request after termination, each party will
redeliver or, at the option of the party receiving such request, destroy all
reports, work papers and other material of any other party relating to the
Exchange, whether obtained before or after the execution hereof, to the party
furnishing same; provided, however, that BTS and the Shareholders shall, in all
events, remain bound by and continue to be subject to Section 4.6 and all
parties shall in all events remain bound by and continue to be subject to
Section 5.4 and 5.5.

 

Notwithstanding the above, both CTTG, on the one hand, and BIL and the
Shareholders, on the other hand, shall be entitled to announce the termination
of this Agreement by means of a mutually acceptable press release.

 

ARTICLE X.

MISCELLANEOUS

 

10.1  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties of BIL and the Shareholders in this Agreement
and the BTS Disclosure Schedule shall survive shall survive indefinitely. The
right to indemnification, reimbursement or other remedy based on such
representations and warranties will not be affected by any investigation
conducted by the parties.

 

10.2  EXPENSES.

 

Except as otherwise set forth herein, each of the parties to the Exchange shall
bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.

 





24







--------------------------------------------------------------------------------







10.3  ENTIRE AGREEMENT.

 

This Agreement and the other Transactional Agreements contain the entire
agreement of the parties hereto, and supersede any prior written or oral
agreements between them concerning the subject matter contained herein, or
therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties to this Agreement, relating
to the subject matter contained in this Agreement and the other Transaction
Agreements, which are not fully expressed herein or therein. The schedules and
each exhibit attached to this Agreement or delivered pursuant to this Agreement
are incorporated herein by this reference and constitute a part of this
Agreement.

 

10.4  COUNTERPARTS 

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

10.5  DESCRIPTIVE HEADINGS.

 

The Article and Section headings in this Agreement are for convenience only and
shall not affect the meanings or construction of any provision of this
Agreement.

 

10.6  NOTICES.




Any notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given on the earlier to occur of the
date of personal delivery, the date of receipt or three (3) days after posting
by overnight courier or registered or certified mail, postage prepaid, addressed

as follows:




If to CTTG:

 

Claremont Technologies Corp.

 

 

Anlian Building, Suite #A 1501.

Futian District, Shenzhen, China

 

 

 

 

If to BIL:

 

Brighter International Limited

 

 

10880 Wilshire Blvd Suite 2250, Los Angeles, CA 90024

 

 

 




If to the Shareholders:

 

To such address or addresses as a party shall have previously designated by
notice to the sender given in accordance with this section.

 

10.7  CHOICE OF LAW.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York without regard to choice of law principles. The parties
hereto each consent to the jurisdiction of the courts of the state of New York,
county of New York and to the federal courts located in the county of New York,
State of New York.

 

10.8  BINDING EFFECT; BENEFITS.

 

This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the parties
or their respective successors and permitted assigns, the Shareholders and other
Persons expressly referred to herein, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 





25







--------------------------------------------------------------------------------







10.9  ASSIGNABILITY.

 

Neither this Agreement nor any of the parties’ rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.

 

10.10  WAIVER AND AMENDMENT.

 

Any term or provision of this Agreement may be waived at any time by the party,
which is entitled to the benefits thereof. The waiver by any party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach. The parties may, by mutual agreement in writing, amend
this Agreement in any respect. BTS and the Shareholders hereby acknowledge their
intent that this Agreement includes as a party any holder of capital stock in
BTS at the time of Closing. CTTG, BIL, BTS and the Shareholders therefore agree
that this Agreement may be amended, without the further consent of any party to
this Agreement, (i) to add as a new Shareholder any existing shareholder of BTS
and (ii) to modify Schedule 1 to reflect the addition of such shareholder.

 

10.11  ATTORNEYS’ FEES.

 

In the event of any action or proceeding to enforce the terms and conditions of
this Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys’ and experts’ fees and costs, in addition to such other relief as may
be granted.

 

10.12  SEVERABILITY.

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

10.13  CONSTRUCTION.

 

In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has or has had the opportunity to consult independent legal counsel regarding
the legal effect and meaning of this document and all terms and conditions
hereof; (c) has been afforded the opportunity to negotiate as to any and all
terms hereof; and (d) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 





26







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

 

 

 

 

Claremont Technologies Corp.

 
 

 
 

 
 

 

By:  

/s/ Zuqiang Xu

 

_____________________________

Name: Zuqiang Xu

 

Title: CEO/ Chairman

 

 

 

 

 

Brighter International Limited

 
 

 
 

 
 

 

By:  

/s/ Yongqi Zhu

 

 

____________________________

Name:

Yongqi Zhu

 

Title:

President










 




Blue Tassell School




By:  ____________________________

         Name:

         Title:

 

 

 

Shareholders:

 

See attached Shareholder signature pages








27







--------------------------------------------------------------------------------







EXHIBIT A

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A):

 

“Agreement” shall mean the Share Exchange Agreement to which this Exhibit A is
attached (including all Disclosure Schedules and all Exhibits), as it may be
amended from time to time.




“Approved Plans” shall mean a stock option or similar plan for the benefit of
employees or others, which has been approved by the shareholders of BIL.




“Average CTTG Stock Price” shall refer to the average of the closing price of
the Common Stock of CTTG on the OTC Bulletin Board equaling to $0.50 per share
based upon the average closing price of CTTG Common Stock during the 45
consecutive trading days immediately preceding the date of the Agreement.




“Breach” There shall be deemed to be a “Breach” of a representation, warranty,
covenant, obligation or other provision if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, obligation or other provision.




“Certificates” shall have the meaning specified in Section 1.3 of the Agreement.

 

“BIL Common Stock” shall mean the shares of common stock of BIL. 

 

 “BTS Disclosure Schedule” shall have the meaning specified in introduction to
Article II of the Agreement.

 

“CTTG” shall have the meaning specified in the first paragraph of the Agreement.




“CTTG Common Stock” shall mean the shares of common stock of CTTG.




“CTTG SEC Reports” shall have the meaning specified in Section 4.6 of the
Agreement.




“Closing” shall have the meaning specified in Section 1.5 of the Agreement.




“Closing Date” shall have the meaning specified in Section 1.5 of the Agreement.




“Code” shall have the meaning specified in the Recitals of this Agreement.




“Confidential Information” shall mean all nonpublic information disclosed by one
party or its agents (the “Disclosing Party”) to the other party or its agents
(the “Receiving Party”) that is designated as confidential or that, given the
nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation (i) nonpublic information relating to the
Disclosing Party’s technology, customers, vendors, suppliers, business plans,
intellectual property, promotional and marketing activities, finances,
agreements, transactions, financial information and other business affairs, and
(ii) third-party information that the Disclosing Party is obligated to keep
confidential. Confidential Information does not include any information that (i)
is or becomes publicly available without breach of this Agreement, (ii) can be
shown by documentation to have been known to the Receiving Party at the time of
its receipt from the Disclosing Party, (iii) is received from a third party who,
to the knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.








A-1







--------------------------------------------------------------------------------







“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).




“Disclosure Schedule Update” shall have the meaning specified in Section 4.4 of
the Agreement.




“Entity” shall mean any corporation (including any non profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, cooperative, foundation, society, political party,
union, company (including any limited liability company or joint stock company),
firm or other enterprise, association, organization or entity.




“Environmental Laws” shall mean any Law or other requirement relating to the
protection of the environment, health, or safety from the release or disposal of
hazardous materials.




“Environmental Permit” means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or Order.




“Equity Security” shall mean any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“GAAP” shall mean Generally Accepted Accounting Principles, applied on a
consistent basis.




“Governmental Authorization” shall mean any:




(a) permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law; or




(b) right under any contract with any Governmental Body.




“Governmental Body” shall mean any:




(a) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;




(b) federal, state, local, municipal, foreign or other government;




(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); or




(d) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature, including any court, arbitrator,
administrative agency or commissioner, or other governmental authority or
instrumentality.




“BTS” shall have the meaning specified in the first paragraph of the Agreement




“BIL Balance Sheet” shall mean BIL’s audited balance sheet at December 31, 2005.





A-2







--------------------------------------------------------------------------------







“BIL Common Stock” shall mean the shares of common stock of BIL.




“BTS Disclosure Schedule” shall have the meaning specified in introduction to
Article II of the Agreement.




“Indebtedness” shall mean any obligation, contingent or otherwise. Any
obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.




“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.




“Knowledge” A corporation shall be deemed to have “knowledge” of a particular
fact or matter only if a director or officer of such corporation has, had or
should have had knowledge of such fact or matter.




“Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.




“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge, right of first refusal, encumbrance or other adverse claim or interest
of any kind, including, without limitation, any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.




“Material Adverse Effect” means any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations of the affected party, in each case taken as a whole or (b)
materially impair the ability of the affected party to perform its obligations
under this Agreement and the Transaction Agreements, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which the affected party operates.




“Material Contract” means any and all agreements, contracts, arrangements,
understandings, leases, commitments or otherwise, providing for potential
payments by or to the company in excess of $10,000, and the amendments,
supplements and modifications thereto.




“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Body.

 

“Ordinary Course of Business” shall mean an action taken by BTS if (i) such
action is taken in normal operation, consistent with past practices, (ii) such
action is not required to be authorized by the Shareholders, Board of Directors
or any committee of the Board of the Directors or other governing body of BTS
and (iii) does not require any separate or special authorization or consent of
any nature by any Governmental Body or third party.  





A-3







--------------------------------------------------------------------------------







“Permitted Liens” shall mean (a) Liens for Taxes not yet payable or in respect
of which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and materialmen and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; and (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.




“Person” shall mean any individual, Entity or Governmental Body.




“Pre-Closing Period” shall mean the period commencing as of the date of the
Agreement and ending on the Closing Date.




“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation, commenced, brought, conducted or
heard by or before, or otherwise has involved, any Governmental Body or any
arbitrator or arbitration panel.

 

“Representatives” of a specified party shall mean officers, directors,
employees, attorneys, accountants, advisors and representatives of such party,
including, without limitation, all subsidiaries of such specified party, and all
such Persons with respect to such subsidiaries. The Related Persons of BIL shall
be deemed to be “Representatives” of BIL, as applicable.

 

“SEC” shall mean the Securities and Exchange Commission.




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Taxes” shall mean all foreign, federal, state or local taxes, charges, fees,
levies, imposts, duties and other assessments, as applicable, including, but not
limited to, any income, alternative minimum or add-on, estimated, gross income,
gross receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.

 

“Tax Group” shall mean any federal, state, local or foreign consolidated,
affiliated, combined, unitary or other similar group of which BIL and BTS are
now or were formerly a member.

 

“Tax Return” shall mean any return, declaration, report, claim for refund or
credit, information return, statement or other similar document filed with any
Governmental Body with respect to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.








A-4







--------------------------------------------------------------------------------







SCHEDULE 1




BIL Shareholders

 

Shareholders Name

 

Ownership Percentage of BIL

 

Shares of CTTG to be issued

Yongqi Zhu

 

63.2%

 

34.918,000 shares

First Capital Limited

 

10%

 

5,525,000 shares

Simple (HK) Investment & Management Co. Ltd

 

8%

 

4,420,000 shares

China US Bridge Capital Limited

 

7%

 

3,867,500 shares

Shenzhen Ding Yi Investment Co. Ltd

 

5.5%

 

3,038,750 shares

Shenzhen Shiji Ruicheng Guaranty and Investment Co., Ltd

 

6.3%

 

3,480,750 shares

 

 

 

 

 

 

 

 

 

 




SCHEDULE 2




BTS Disclosure Schedule














--------------------------------------------------------------------------------







COUNTERPART SIGNATURE PAGE

SHARE EXCHANGE AGREEMENT

AMONG

CLAREMONT TECHNOLOGIES CORP.,

BRIGHTER INTERNATIONAL LIMITED,

BLUE TASSEL SCHOOL,

AND THE SHAREHOLDERS NAMED THEREIN

 

A. The undersigned shareholders of Brighter International Limited (“BIL”) desire
to enter into the Share Exchange Agreement dated October 12, 2006 (the
“Agreement”), among Claremont Technologies Corp., Brighter International
Limited, Blue Tassel School (“BTS”), and the Shareholders of Brighter
International Limited named therein, a copy of which has been delivered to the
undersigned.

 

B. The undersigned hereby adopts, accepts and agrees to all of the terms and
provisions of the Agreement.

 

C. This Counterpart Signature Page has been executed by the undersigned
Shareholders. The parties to the Agreement are hereby authorized to attach this
Counterpart Signature Page to a copy of the Agreement, together with executed
Counterpart Signature Pages of the other Shareholders. The undersigned agrees
that when this Counterpart Signature Page has been appended to the Agreement,
the Agreement shall thereupon become a binding agreement between the
undersigned, CTTG, BIL, BTS and the Shareholders who have executed similar
Counterpart Signature Pages, enforceable against the undersigned in accordance
with its terms, without further action by the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Counterpart
Signature Page as of the 12th  day of October 2006.

 

 Shareholders:





/s/ 

 
 

 
 

Yongqi Zhu




 

/s/

 

First Capital Limited

Name:




/s/

 

Simple (HK) Investment & Management Co. Ltd

Name:




/s/

 

China US Bridge Capital Limited

Name:




/s/

 

Shenzhen Ding Yi Investment Co. Ltd

Name:




/s/

 

Shenzhen Shiji Ruicheng Guaranty and Investment Co., Ltd

Name:




/s/

 

 









